Title: [Diary entry: 23 September 1788]
From: Washington, George
To: 

Tuesday 23d. Thermometer at 58 in the Morning 72 at Noon and 72 at Night. But little Wind and that Westerly in the Morning—towards evening what there was of it was Southerly. Visited all the Plantations. In the Neck—Seven Plows began yesterday to break up Field No. 9. The rest of the hands were about the fodder. At Muddy hole—All hands, and the Cart, were engaged with the fodder. At Dogue run—The Cart was drawing Rails for a fodder Stack. All the other hands were engaged in pulling Blades. Seven plows were at Work breaking up No. 7. At Frenchs—The Plows and Cart, and all the hands were at the Ferry. At the Ferry—Six plows were at Work in field No. 3. The Carts

were drawing Rails to enclose the Wheat and the other hands were about the fodder.